Citation Nr: 1707234	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Marines from July 1953 to July 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his March 2014 Substantive Appeal (VA form 9), the Veteran requested a hearing before the Board at the RO.  In October 2016, the Veteran requested through his representative to have his hearing before the Board cancelled. Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested in service or within the first post service year, and the only medical opinion to address the etiology of bilateral hearing loss weighs against the claim. 

2.  Bilateral tinnitus was not manifested in service or within one year following service, and the only medical opinion to address the etiology of tinnitus weighs against the claim.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2. The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letter dated in August 2011.  See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Board notes that in a September 2012 letter, the Veteran reported that the Department of the Navy informed him that his service treatment records (STRs) had been destroyed in a fire at the Hall of Records from 1955 to 1960.  However, the Board is not aware of any fire that took place at that time involving service records.  Significantly, the Veteran's STRs have been obtained and associated with the claims file.  
 
The Veteran was provided a VA examination in October 2011 in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §3.159(c) (4) (2016).  The Board finds that this examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection- Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  
Based on the following, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease occurred in- service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in- service.  38 C.F.R. § 3.303 (2016).  

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran contends that his hearing loss and tinnitus are related to the high level of excessive noise exposure he experienced in-service as a heavy field artillery instructor.  He states that his duties exposed him to hazardous noise exposure from the firing of the 75 MM, 105 Howitzer, and the 155 Guns.  He also reports that he was not issued ear protection during service.  

The Board notes that the Veteran's DD-214 reveals that he served in the field artillery, a military occupational specialty (MOS) that is considered highly probable of routine exposure to potentially hazardous noise level conditions.  DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).

The Veteran's service treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear. The record reflects that on his enlistment examination in July 1953 and his separation examination from service in June 1955, a whisper test was given to the Veteran as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. §  3.385 (2016), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, these examinations are without probative value. The remaining service treatment records are negative for any complaints involving hearing loss or treatment for any condition related to hearing.  Those same records are also devoid of any complaints involving ringing of the ears or a diagnosis thereof.  In addition, on his January 1958 self report of medical history for his transition to the U.S. Marine Corps Reserves, the Veteran denied having ear trouble.  

A March 209 VA medical record notes that the Veteran's ears were evaluated by a nurse.  The Veteran stated he had ringing in his right ear.  A VA audiology consultation was scheduled for the Veteran.
 
An April 2009 VA audiology record reflects that the Veteran was being seen for an initial consultation.  The Veteran reported difficulty hearing for 5 years and reported constant tinnitus in his right ear since the 1980s.  An audiogram  revealed bilateral sensorineural hearing loss.  

An October 2011 VA audiology examination report shows that the Veteran had bilateral high frequency sensorineural hearing loss and slightly impaired word discrimination in his right ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows for the right ear:  25 decibels at 500 Hertz (Hz); 20 decibels at 1000 Hz; 55 at 2000 Hz; 65 at 3000 Hz; and 65 at 4000 Hz. In the left ear, audiometric findings  were as follows:  20 decibels at 500 Hertz (Hz); 20 decibels at 1000 Hz; 50 at 2000 Hz; 55 at 3000 Hz; and 60 at 4000 Hz.  Speech discrimination scores on the Maryland CNC word list were 92 percent for the right ear and 94 percent for the left ear. 

The VA examiner noted that the claims file was reviewed.  The VA examiner further noted the Veteran's VA April 2009 treatment records from the VA Medical Center in Loma Linda, California, some 51 years after his military service, as his first report of hearing loss since service.  Specifically, the VA examiner noted that the Veteran reported to his VA treatment provider that he had experienced hearing difficulty for five years, which would have been in 2004, some 46 years after his military service.

The Veteran reported to the VA examiner that he was in artillery during his time in service and that he was a truck driver for over 40 years post service.  The examiner opined that the Veteran's bilateral hearing loss was not as least as likely as not (50 percent or greater) caused by or a result of an event in service.  The VA examiner's rationale, based in part on a study of Veteran and non-Veteran's hearing loss, was that other factors which affect hearing loss, such as aging, various health issues, occupational and recreational activities 56 years after military service, were more likely than not the cause of the Veteran's current bilateral hearing loss. 

Initially, the Board finds that the Veteran has a hearing loss disability for VA purposes.  The evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in-service.   

Significantly, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually shown until April 2009, some 51 years after service.  Furthermore, while seeking treatment in April 2009, the Veteran reported that he had difficulty hearing for the past 5 years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and his current symptoms.  The October 2011VA examiner opined that his hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and with consideration of the Veteran's reported history.  Accordingly, the Board finds that the October 2011 VA opinion is adequate and of significant probative value as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability (and tinnitus) and includes adequate reasons and bases for the opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).
Further, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to bilateral hearing loss until April 2009.  

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss was caused by or is related to service noise exposure, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion. Hence, his contentions of a nexus are of little probative value.

Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the Veteran's claim of service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


Tinnitus

Based on the following, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board notes that tinnitus is a disorder capable of lay observation.  Jandreau, 492 F.3d 1372.  While the Veteran asserts he has tinnitus and the October 2011 VA examiner indicated as such, the issue is whether his tinnitus is related to service. 

Initially, the first indication of tinnitus appears to be his April 2009 VA treatment record, more than 51 years after discharge from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service).  As the October 2011 VA examiner noted, the Veteran reported to his VA treatment provider, constant tinnitus in his right ear since the 1980's, which is still 22 years after service.  Thus, the initial documentation of tinnitus was well beyond the one-year presumptive period for manifestation of tinnitus as a chronic disease.  Therefore, the Board finds that service connection cannot be established for tinnitus on a presumptive basis. 

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between tinnitus and service weighs against the claim.  The October 2011 examiner noted that the Veteran reported tinnitus as a ringing, constant, high-pitched sound, all the time, 24-7.  However, the Veteran did not clearly set forth as to the exact onset of his tinnitus, only reporting that it was many years ago.  The Veteran further reported that he did not remember but that it has just been there.  

Regarding the etiology of the Veteran's tinnitus, the VA examiner opined that it is as least likely as not (50 percent probability or greater) a symptom associated with his hearing loss.  The VA examiner also opined that the Veteran's tinnitus was not due to his noise exposure during his military service.  As with the Veteran's current hearing loss, the VA examiner noted that the Veteran did not report tinnitus until the 1980's, some 22 years after service. 

The Board finds that the October 2011 VA examiner's opinion constitutes probative evidence on the medical nexus question as it was based on review of the Veteran's documented medical history and assertions and examination.  In addition, the VA audiologist noted consideration of the Veteran's contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered.  In this regard, the examiner determined that the Veteran's tinnitus is a symptom associated with his bilateral hearing loss, a disability for which service connection has been denied as reflected above. 

Significantly, the Veteran has not has presented or identified any contrary medical opinion that supports the claim for service connection for tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

While the Veteran attributes his tinnitus to service, it does not necessarily follow that there is a relationship between his current tinnitus and service.  In this case, the Board finds that the medical opinion evidence of record is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the claim of service connection for tinnitus.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


